Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 1 of 59




   EXHIBIT 1
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 2 of 59
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 3 of 59
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 4 of 59
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 5 of 59




   EXHIBIT A
          Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 6 of 59


                                               Instagram Business Record                                    Page 1

        Service    Instagram
         Target    38792151901
       Account     asu_covid.parties
      Identifier
  Account Type     InstagramUser
     Generated     2020-10-22 18:06:29 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                 First ASU Coronavirus Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered aorsavich@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-07-19 20:37:30 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 199.66.92.179



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000001
                                                                                                           1/8
      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 7 of 59


                                           Instagram Business Record                              Page 2

    Account
Closure Date     Account Still false
                      Active
                        Time 2020-08-21 21:39:56 UTC




     Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
   Numbers holder responded to a text sent to the listed phone number.
  Definition

     Phone No responsive records located
   Numbers



     Logins Logins: Information collected at the time the account was logged into.
  Definition IP Address: IP address associated to the login.
             Time: Date and time of the login.
             Location: Location of the login.

     Logins        IP Address 92.223.109.200
                        Time 2020-08-08 18:38:44 UTC

                   IP Address 91.230.121.212
                        Time 2020-07-22 01:05:17 UTC

                   IP Address 45.132.225.44
                        Time 2020-07-22 01:05:08 UTC

                   IP Address 199.66.92.179
                        Time 2020-07-19 20:37:32 UTC




                                                                                         FB_ASU_00000002
                                                                                                  2/8
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 8 of 59


                        Instagram Business Record                    Page 3

                          This page intentionally left blank.




                                                                FB_ASU_00000003
                                                                        3/8
          Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 9 of 59


                                               Instagram Business Record                                    Page 4

        Service    Instagram
         Target    38792151901
       Account     asu_covid.parties
      Identifier
  Account Type     InstagramUser
     Generated     2020-10-07 23:48:57 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                 First ASU Coronavirus Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered aorsavich@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-07-19 20:37:30 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 199.66.92.179



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000004
                                                                                                           4/8
      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 10 of 59


                                           Instagram Business Record                              Page 5

    Account
Closure Date     Account Still false
                      Active
                        Time 2020-08-21 21:39:56 UTC




     Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
   Numbers holder responded to a text sent to the listed phone number.
  Definition

     Phone No responsive records located
   Numbers



     Logins Logins: Information collected at the time the account was logged into.
  Definition IP Address: IP address associated to the login.
             Time: Date and time of the login.
             Location: Location of the login.

     Logins        IP Address 92.223.109.200
                        Time 2020-08-08 18:38:44 UTC

                   IP Address 91.230.121.212
                        Time 2020-07-22 01:05:17 UTC

                   IP Address 45.132.225.44
                        Time 2020-07-22 01:05:08 UTC

                   IP Address 199.66.92.179
                        Time 2020-07-19 20:37:32 UTC




                                                                                         FB_ASU_00000005
                                                                                                  5/8
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 11 of 59


                        Instagram Business Record                    Page 6

                          This page intentionally left blank.




                                                                FB_ASU_00000006
                                                                        6/8
         Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 12 of 59


                                               Instagram Business Record                                    Page 7

        Service    Instagram
         Target    38792151901
       Account     https://www.instagram.com/asu_covid.parties/
      Identifier
  Account Type     InstagramUser
     Generated     2020-08-21 18:56:25 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-08-21 18:54:00 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                First ASU Coronavirus Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered aorsavich@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-07-19 20:37:30 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 199.66.92.179



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000007
                                                                                                           7/8
                                      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 13 of 59


                                                                            Instagram Business Record                              Page 8

                               Account
                           Closure Date           Account Still true
                                                       Active




                                      Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
                                    Numbers holder responded to a text sent to the listed phone number.
                                   Definition

                                     Phone No responsive records located
                                   Numbers



                                      Logins Logins: Information collected at the time the account was logged into.
                                   Definition IP Address: IP address associated to the login.
                                              Time: Date and time of the login.
                                              Location: Location of the login.

                                      Logins        IP Address 92.223.109.200
                                                         Time 2020-08-08 18:38:44 UTC

                                                    IP Address 91.230.121.212
                                                         Time 2020-07-22 01:05:17 UTC

                                                    IP Address 45.132.225.44
                                                         Time 2020-07-22 01:05:08 UTC

                                                    IP Address 199.66.92.179
                                                         Time 2020-07-19 20:37:32 UTC




Powered by TCPDF (www.tcpdf.org)




                                                                                                                          FB_ASU_00000008
                                                                                                                                   8/8
       Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 14 of 59


                                             Instagram Business Record                                    Page 1

      Service    Instagram
       Target    38792151901
     Account     asu_covid.parties
    Identifier
Account Type     InstagramUser
   Generated     2020-10-07 23:47:10 UTC
 Date Range      2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

      Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
   Definition requires confirmation by the account holder.

  Registered aorsavich@mail.ru
       Email
  Addresses




                                                                                               FB_ASU_00000009
                                                                                                         1/3
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 15 of 59


                        Instagram Business Record                    Page 2

                          This page intentionally left blank.




                                                                FB_ASU_00000010
                                                                        2/3
                                       Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 16 of 59


                                                                              Instagram Business Record                                    Page 3

                           Service              Instagram
                            Target              38792151901
                          Account               https://www.instagram.com/asu_covid.parties/
                         Identifier
                     Account Type               InstagramUser
                        Generated               2020-08-21 18:56:25 UTC
                      Date Range                2004-01-01 00:00:00 UTC to 2020-08-21 18:54:00 UTC

                                       Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
                                    Definition requires confirmation by the account holder.

                                   Registered aorsavich@mail.ru
                                        Email
                                   Addresses




Powered by TCPDF (www.tcpdf.org)




                                                                                                                                FB_ASU_00000011
                                                                                                                                          3/3
         Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 17 of 59


                                               Instagram Business Record                                    Page 1

        Service    Instagram
         Target    40286177610
       Account     asu_covid.parties2
      Identifier
  Account Type     InstagramUser
     Generated     2020-10-22 18:06:29 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                First ASU COVID-19 Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered racheldiaz00@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties2



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-08-23 07:10:29 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 194.5.52.23



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000012
                                                                                                           1/8
      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 18 of 59


                                           Instagram Business Record                              Page 2

    Account
Closure Date     Account Still false
                      Active
                        Time 2020-08-23 22:33:33 UTC




     Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
   Numbers holder responded to a text sent to the listed phone number.
  Definition

     Phone No responsive records located
   Numbers



     Logins Logins: Information collected at the time the account was logged into.
  Definition IP Address: IP address associated to the login.
             Time: Date and time of the login.
             Location: Location of the login.

     Logins        IP Address 91.230.121.247
                        Time 2020-08-23 22:33:09 UTC

                   IP Address 45.133.4.65
                        Time 2020-08-23 20:10:53 UTC

                   IP Address 45.133.4.65
                        Time 2020-08-23 19:24:52 UTC

                   IP Address 194.5.52.23
                        Time 2020-08-23 07:10:33 UTC




                                                                                         FB_ASU_00000013
                                                                                                  2/8
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 19 of 59


                        Instagram Business Record                    Page 3

                          This page intentionally left blank.




                                                                FB_ASU_00000014
                                                                        3/8
         Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 20 of 59


                                               Instagram Business Record                                    Page 4

        Service    Instagram
         Target    40286177610
       Account     asu_covid.parties2
      Identifier
  Account Type     InstagramUser
     Generated     2020-10-07 23:47:49 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                First ASU COVID-19 Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered racheldiaz00@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties2



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-08-23 07:10:29 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 194.5.52.23



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000015
                                                                                                           4/8
      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 21 of 59


                                           Instagram Business Record                              Page 5

    Account
Closure Date     Account Still false
                      Active
                        Time 2020-08-23 22:33:33 UTC




     Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
   Numbers holder responded to a text sent to the listed phone number.
  Definition

     Phone No responsive records located
   Numbers



     Logins Logins: Information collected at the time the account was logged into.
  Definition IP Address: IP address associated to the login.
             Time: Date and time of the login.
             Location: Location of the login.

     Logins        IP Address 91.230.121.247
                        Time 2020-08-23 22:33:09 UTC

                   IP Address 45.133.4.65
                        Time 2020-08-23 20:10:53 UTC

                   IP Address 45.133.4.65
                        Time 2020-08-23 19:24:52 UTC

                   IP Address 194.5.52.23
                        Time 2020-08-23 07:10:33 UTC




                                                                                         FB_ASU_00000016
                                                                                                  5/8
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 22 of 59


                        Instagram Business Record                    Page 6

                          This page intentionally left blank.




                                                                FB_ASU_00000017
                                                                        6/8
         Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 23 of 59


                                               Instagram Business Record                                    Page 7

        Service    Instagram
         Target    40286177610
       Account     www.instagram.com/asu_covid.parties2
      Identifier
  Account Type     InstagramUser
     Generated     2020-09-03 16:28:45 UTC
   Date Range      2004-01-01 00:00:00 UTC to 2020-09-03 16:28:07 UTC

         Name Name: Name provided by the account holder.
     Definition First: First name provided by the account holder.
                Middle: Middle name provided by the account holder.
                Last: Last name provided by the account holder.

          Name                First ASU COVID-19 Parties




        Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
     Definition requires confirmation by the account holder.

    Registered racheldiaz00@mail.ru
         Email
    Addresses



        Vanity Vanity: Username associated with the account.
     Definition

  Vanity Name asu_covid.parties2



Vanity Changes Vanity Changes: Vanity changes associated with the account.
     Definition New Vanity: New vanity selected.
                Old Vanity: Old vanity selected.

Vanity Changes No responsive records located




  Registration Registration Date: Date and time of account creation.
Date Definition

   Registration 2020-08-23 07:10:29 UTC
          Date



Registration Ip IP address associated with account creation.
     Definition

Registration Ip 194.5.52.23



  Account End Account End Date: Displays the status of the account at the time the records were generated.
Date Definition




                                                                                                 FB_ASU_00000018
                                                                                                           7/8
                                      Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 24 of 59


                                                                            Instagram Business Record                              Page 8

                               Account
                           Closure Date           Account Still false
                                                       Active
                                                         Time 2020-08-23 22:33:33 UTC




                                      Phone Phone numbers: Phone number(s) provided by the account holder. "Verified" indicates the account
                                    Numbers holder responded to a text sent to the listed phone number.
                                   Definition

                                     Phone No responsive records located
                                   Numbers



                                      Logins Logins: Information collected at the time the account was logged into.
                                   Definition IP Address: IP address associated to the login.
                                              Time: Date and time of the login.
                                              Location: Location of the login.

                                      Logins        IP Address 91.230.121.247
                                                         Time 2020-08-23 22:33:09 UTC

                                                    IP Address 45.133.4.65
                                                         Time 2020-08-23 20:10:53 UTC

                                                    IP Address 45.133.4.65
                                                         Time 2020-08-23 19:24:52 UTC

                                                    IP Address 194.5.52.23
                                                         Time 2020-08-23 07:10:33 UTC




Powered by TCPDF (www.tcpdf.org)




                                                                                                                          FB_ASU_00000019
                                                                                                                                   8/8
                                       Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 25 of 59


                                                                              Instagram Business Record                                    Page 1

                           Service              Instagram
                            Target              40286177610
                          Account               asu_covid.parties2
                         Identifier
                     Account Type               InstagramUser
                        Generated               2020-10-07 23:47:10 UTC
                      Date Range                2004-01-01 00:00:00 UTC to 2020-09-22 23:59:59 UTC

                                       Emails Registered Email Addresses: Displays a list of registered email addresses. To "register" an address, it
                                    Definition requires confirmation by the account holder.

                                   Registered racheldiaz00@mail.ru
                                        Email
                                   Addresses




Powered by TCPDF (www.tcpdf.org)




                                                                                                                                FB_ASU_00000020
                                                                                                                                          1/1
Case 2:20-cv-01638-DWL Document 29-1 Filed 12/17/20 Page 26 of 59




    EXHIBIT B
12/14/2020           Case 2:20-cv-01638-DWL199.66.92.179
                                             Document        29-1 Data
                                                         ( Netminders Filed  12/17/20
                                                                          Solution           Page 27 of 59
                                                                                   ) Fraud Risk




    Contact



       199.66.92.179


    199.66.92.179 Fraud Risk

      Very high Risk

      ← Lowest Risk                                                                                 Highest Risk →




      0                                           Fraud Score: 94                                             100


      IP address 199.66.92.179 is a very high fraud risk. This IP address is owned by Netminders
      Data Solution who are themselves a high risk ISP. Scamalytics see medium levels of traffic
      from this IP address across our global network, almost all of which is fraudulent. We apply a risk
      score of 94/100 to 199.66.92.179, meaning that of the web traffic where we have visibility, 94%
      is suspected to be fraudulent. If you see web traffic from this IP address there is potentially a
      very high risk that it is criminals engaged in fraudulent activity. Other types of traffic may pose a
      different risk or no risk. 199.66.92.179 is operating an anonymising VPN, which is likely to be
      proxying traffic from another geographical location. The geographical location of 199.66.92.179
      is in Canada, however the geographical location of the user could be anywhere in the world.


      IP Fraud Risk API
      {
          "ip":"199.66.92.179",
          "score":"94",
          "risk":"very high"
      }


      Click here for details of our free usage tier, free trial, and pricing information.
https://scamalytics.com/ip/199.66.92.179                                                                             1/5
12/14/2020           Case 2:20-cv-01638-DWL199.66.92.179
                                             Document        29-1 Data
                                                         ( Netminders Filed  12/17/20
                                                                          Solution           Page 28 of 59
                                                                                   ) Fraud Risk




      Operator
        Hostname

             n/a

        ASN

             22923 - YESUP-389 - Yesup Ecommerce Solutions Inc.

        ISP Name

             Netminders Data Solution

        Organization Name

             Netminders Data Solution

        Connection type

             n/a


      Location
        Country Name

             Canada

        Country Code

             CA

        Region

             n/a

        City

             Charlemagne

        Postal Code

             n/a


https://scamalytics.com/ip/199.66.92.179                                                                     2/5
12/14/2020           Case 2:20-cv-01638-DWL199.66.92.179
                                             Document        29-1 Data
                                                         ( Netminders Filed  12/17/20
                                                                          Solution           Page 29 of 59
                                                                                   ) Fraud Risk

        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             45.7168

        Longitude

             -73.4825


      Port Scan
         HTTP        80/http


             Closed

         SSL       443/ssl/http

             Closed


         HTTP-PROXY               8080/http-proxy

             Closed

         OPSMESSAGING                      8090/opsmessaging

             Closed


         TOR-ORPORT                9001/tor-orport

             Closed

         TCP       9030/tcp/udp

             Closed


https://scamalytics.com/ip/199.66.92.179                                                                     3/5
12/14/2020           Case 2:20-cv-01638-DWL199.66.92.179
                                             Document        29-1 Data
                                                         ( Netminders Filed  12/17/20
                                                                          Solution           Page 30 of 59
                                                                                   ) Fraud Risk

         SSH        22/ssh

              Closed


      Proxies
        Anonymizing VPN

              Yes

        Tor Exit Node

              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        n/a


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and

https://scamalytics.com/ip/199.66.92.179                                                                     4/5
12/14/2020           Case 2:20-cv-01638-DWL199.66.92.179
                                             Document        29-1 Data
                                                         ( Netminders Filed  12/17/20
                                                                          Solution           Page 31 of 59
                                                                                   ) Fraud Risk

    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                               Execution time: 9ms




https://scamalytics.com/ip/199.66.92.179                                                                        5/5
12/14/2020           Case 2:20-cv-01638-DWL Document    29-1( VPN
                                                45.132.225.44  Filed   12/17/20
                                                                  ) Fraud Risk  Page 32 of 59




    Contact



       45.132.225.44


    45.132.225.44 Fraud Risk

      High Risk

      ← Lowest Risk                                                                         Highest Risk →




      0                                       Fraud Score: 57                                           100


      IP address 45.132.225.44 is a high fraud risk. This IP address is owned by VPN who are
      themselves a high risk ISP. Scamalytics see high levels of traffic from this IP address across our
      global network, some of which is fraudulent. We apply a risk score of 57/100 to 45.132.225.44,
      meaning that of the web traffic where we have visibility, 57% is suspected to be fraudulent. If
      you see web traffic from this IP address there is potentially a high risk that it is criminals
      engaged in fraudulent activity. Other types of traffic may pose a different risk or no risk.
      45.132.225.44 is operating an anonymising VPN, which is likely to be proxying traffic from
      another geographical location. The geographical location of 45.132.225.44 is in Australia,
      however the geographical location of the user could be anywhere in the world.


      IP Fraud Risk API
      {
          "ip":"45.132.225.44",
          "score":"57",
          "risk":"high"
      }


      Click here for details of our free usage tier, free trial, and pricing information.
https://scamalytics.com/ip/45.132.225.44                                                                      1/5
12/14/2020           Case 2:20-cv-01638-DWL Document    29-1( VPN
                                                45.132.225.44  Filed   12/17/20
                                                                  ) Fraud Risk  Page 33 of 59


      Operator
        Hostname

             n/a

        ASN

             0 - Not routed

        ISP Name

             VPN

        Organization Name

             VPN-Consumer-AU

        Connection type

             n/a


      Location
        Country Name

             Australia

        Country Code

             AU

        Region

             n/a

        City

             Canberra

        Postal Code

             n/a


https://scamalytics.com/ip/45.132.225.44                                                        2/5
12/14/2020           Case 2:20-cv-01638-DWL Document    29-1( VPN
                                                45.132.225.44  Filed   12/17/20
                                                                  ) Fraud Risk  Page 34 of 59
        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             -35.2835

        Longitude

             149.1280


      Port Scan
         HTTP        80/http


             Closed

         SSL       443/ssl/http

             Closed


         HTTP-PROXY               8080/http-proxy

             Closed

         OPSMESSAGING                      8090/opsmessaging

             Closed


         TOR-ORPORT                9001/tor-orport

             Closed

         TCP       9030/tcp/udp

             Closed


https://scamalytics.com/ip/45.132.225.44                                                        3/5
12/14/2020           Case 2:20-cv-01638-DWL Document    29-1( VPN
                                                45.132.225.44  Filed   12/17/20
                                                                  ) Fraud Risk  Page 35 of 59
         SSH        22/ssh

              Closed


      Proxies
        Anonymizing VPN

              Yes

        Tor Exit Node

              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        n/a


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and

https://scamalytics.com/ip/45.132.225.44                                                                   4/5
12/14/2020           Case 2:20-cv-01638-DWL Document    29-1( VPN
                                                45.132.225.44  Filed   12/17/20
                                                                  ) Fraud Risk  Page 36 of 59
    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                   Execution time: 32ms




https://scamalytics.com/ip/45.132.225.44                                                               5/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.212
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 37 of 59




    Contact



       91.230.121.212


    91.230.121.212 Fraud Risk

      Very high Risk

      ← Lowest Risk                                                                               Highest Risk →




      0                                          Fraud Score: 100                                           100


      IP address 91.230.121.212 is a very high fraud risk. This IP address is owned by Virtual
      Systems LLC who are themselves a high risk ISP. Scamalytics see medium levels of traffic
      from this IP address across our global network, almost all of which is fraudulent. We apply a risk
      score of 100/100 to 91.230.121.212, meaning that of the web traffic where we have visibility,
      100% is suspected to be fraudulent. If you see web traffic from this IP address there is
      potentially a very high risk that it is criminals engaged in fraudulent activity. Other types of traffic
      may pose a different risk or no risk. 91.230.121.212 is operating an anonymising VPN, which is
      likely to be proxying traffic from another geographical location. The geographical location of
      91.230.121.212 is in Ukraine, however the geographical location of the user could be anywhere
      in the world.


      IP Fraud Risk API
      {
          "ip":"91.230.121.212",
          "score":"100",
          "risk":"very high"
      }


https://scamalytics.com/ip/91.230.121.212                                                                          1/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.212
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 38 of 59

      Click here for details of our free usage tier, free trial, and pricing information.


      Operator
        Hostname

             wc360.expressvpn.com

        ASN

             30860 - YURTEH-AS

        ISP Name

             Virtual Systems LLC

        Organization Name

             OWL PROTECT LLC

        Connection type

             n/a


      Location
        Country Name

             Ukraine

        Country Code

             UA

        Region

             n/a

        City

             Kyiv (Shevchenkivs'kyi district)

        Postal Code

             n/a
https://scamalytics.com/ip/91.230.121.212                                                                  2/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.212
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 39 of 59



        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             50.4519

        Longitude

             30.4912


      Port Scan
         HTTP        80/http


             Closed

         SSL       443/ssl/http

             Closed

         HTTP-PROXY               8080/http-proxy


             Closed

         OPSMESSAGING                  8090/opsmessaging

             Closed

         TOR-ORPORT               9001/tor-orport

             Closed

         TCP       9030/tcp/udp


             Closed

https://scamalytics.com/ip/91.230.121.212                                                                  3/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.212
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 40 of 59


         SSH       22/ssh

             Closed


      Proxies
        Anonymizing VPN

             Yes

        Tor Exit Node

              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        wc360.expressvpn.com


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and
https://scamalytics.com/ip/91.230.121.212                                                                  4/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.212
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 41 of 59

    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                            Execution time: 14ms




https://scamalytics.com/ip/91.230.121.212                                                                     5/5
12/14/2020           Case 2:20-cv-01638-DWL Document
                                            92.223.109.200 29-1
                                                           ( G-Core Filed  12/17/20
                                                                    Labs S.A. ) Fraud Risk Page 42 of 59




    Contact



       92.223.109.200


    92.223.109.200 Fraud Risk

      High Risk

      ← Lowest Risk                                                                               Highest Risk →




      0                                           Fraud Score: 43                                           100


      IP address 92.223.109.200 is a high fraud risk. This IP address is owned by G-Core Labs S.A.
      who are themselves a high risk ISP. Scamalytics see low levels of traffic from this IP address
      across our global network, some of which is fraudulent. We apply a risk score of 43/100 to
      92.223.109.200, meaning that of the web traffic where we have visibility, 43% is suspected to be
      fraudulent. If you see web traffic from this IP address there is potentially a high risk that it is
      criminals engaged in fraudulent activity. Other types of traffic may pose a different risk or no
      risk. 92.223.109.200 is not a standard domestic connection, it is a commercial server which is
      likely to be proxying traffic from another geographical location. The geographical location of
      92.223.109.200 is in Russia, however the geographical location of the user could be anywhere
      in the world.


      IP Fraud Risk API
      {
          "ip":"92.223.109.200",
          "score":"43",
          "risk":"high"
      }


https://scamalytics.com/ip/92.223.109.200                                                                          1/4
12/14/2020            Case 2:20-cv-01638-DWL Document
                                             92.223.109.200 29-1
                                                            ( G-Core Filed  12/17/20
                                                                     Labs S.A. ) Fraud Risk Page 43 of 59

      Click here for details of our free usage tier, free trial, and pricing information.


      Operator
        Hostname

             benthos-ru.netwpool.com

        ASN

             199524 - GCORE

        ISP Name

             G-Core Labs S.A.

        Organization Name

             GCL

        Connection type

             n/a


      Location
        Country Name

             Russia

        Country Code

             RU

        Region

             Sverdlovsk

        City

             Yekaterinburg

        Postal Code

             n/a
https://scamalytics.com/ip/92.223.109.200                                                                   2/4
12/14/2020           Case 2:20-cv-01638-DWL Document
                                            92.223.109.200 29-1
                                                           ( G-Core Filed  12/17/20
                                                                    Labs S.A. ) Fraud Risk Page 44 of 59



        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             56.8454

        Longitude

             60.5862


      Port Scan
             N/A


      Proxies
        Anonymizing VPN

              No

        Tor Exit Node

              No

        Server

              Yes

        Public Proxy

              No

        Web Proxy

              No


https://scamalytics.com/ip/92.223.109.200                                                                  3/4
12/14/2020           Case 2:20-cv-01638-DWL Document
                                            92.223.109.200 29-1
                                                           ( G-Core Filed  12/17/20
                                                                    Labs S.A. ) Fraud Risk Page 45 of 59

        Search Engine Robot

              No


      Domain Names
        benthos-ru.netwpool.com


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and
    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                           Execution time: 690ms




https://scamalytics.com/ip/92.223.109.200                                                                     4/4
12/14/2020            Case 2:20-cv-01638-DWL Document   29-1
                                                 45.133.4.65     Filed
                                                             ( VPN ) Fraud12/17/20
                                                                           Risk    Page 46 of 59




    Contact



       45.133.4.65


    45.133.4.65 Fraud Risk

       Very high Risk

       ← Lowest Risk                                                                         Highest Risk →




       0                                       Fraud Score: 65                                               100


       IP address 45.133.4.65 is a very high fraud risk. This IP address is owned by VPN who are
       themselves a high risk ISP. Scamalytics see low levels of traffic from this IP address across our
       global network, some of which is fraudulent. We apply a risk score of 65/100 to 45.133.4.65,
       meaning that of the web traffic where we have visibility, 65% is suspected to be fraudulent. If
       you see web traffic from this IP address there is potentially a very high risk that it is criminals
       engaged in fraudulent activity. Other types of traffic may pose a different risk or no risk.
       45.133.4.65 is operating an anonymising VPN, which is likely to be proxying traffic from another
       geographical location. The geographical location of 45.133.4.65 is in Australia, however the
       geographical location of the user could be anywhere in the world.


      IP Fraud Risk API
      {
           "ip":"45.133.4.65",
           "score":"65",
           "risk":"very high"
      }


      Click here for details of our free usage tier, free trial, and pricing information.
https://scamalytics.com/ip/45.133.4.65                                                                             1/5
12/14/2020            Case 2:20-cv-01638-DWL Document   29-1
                                                 45.133.4.65     Filed
                                                             ( VPN ) Fraud12/17/20
                                                                           Risk    Page 47 of 59


      Operator
        Hostname

             n/a

        ASN

             0 - Not routed

        ISP Name

             VPN

        Organization Name

             VPN-Consumer-AU

        Connection type

             wireless


      Location
        Country Name

             Australia

        Country Code

             AU

        Region

             New South Wales

        City

             Mascot

        Postal Code

             n/a


https://scamalytics.com/ip/45.133.4.65                                                             2/5
12/14/2020            Case 2:20-cv-01638-DWL Document   29-1
                                                 45.133.4.65     Filed
                                                             ( VPN ) Fraud12/17/20
                                                                           Risk    Page 48 of 59
        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             -33.9260

        Longitude

             151.1930


      Port Scan
         HTTP        80/http


             Closed

         SSL       443/ssl/http

             Closed


         HTTP-PROXY               8080/http-proxy

             Closed

         OPSMESSAGING                    8090/opsmessaging

             Closed


         TOR-ORPORT                9001/tor-orport

             Closed

         TCP       9030/tcp/udp

             Closed


https://scamalytics.com/ip/45.133.4.65                                                             3/5
12/14/2020            Case 2:20-cv-01638-DWL Document   29-1
                                                 45.133.4.65     Filed
                                                             ( VPN ) Fraud12/17/20
                                                                           Risk    Page 49 of 59
         SSH        22/ssh

              Closed


      Proxies
        Anonymizing VPN

              Yes

        Tor Exit Node

              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        n/a


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and

https://scamalytics.com/ip/45.133.4.65                                                                     4/5
12/14/2020            Case 2:20-cv-01638-DWL Document   29-1
                                                 45.133.4.65     Filed
                                                             ( VPN ) Fraud12/17/20
                                                                           Risk    Page 50 of 59
    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                     Execution time: 14ms




https://scamalytics.com/ip/45.133.4.65                                                                 5/5
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.247
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 51 of 59




    Contact



       91.230.121.247


    91.230.121.247 Fraud Risk

      Very high Risk

      ← Lowest Risk                                                                               Highest Risk →




      0                                           Fraud Score: 96                                           100


      IP address 91.230.121.247 is a very high fraud risk. This IP address is owned by Virtual
      Systems LLC who are themselves a high risk ISP. Scamalytics see medium levels of traffic
      from this IP address across our global network, almost all of which is fraudulent. We apply a risk
      score of 96/100 to 91.230.121.247, meaning that of the web traffic where we have visibility, 96%
      is suspected to be fraudulent. If you see web traffic from this IP address there is potentially a
      very high risk that it is criminals engaged in fraudulent activity. Other types of traffic may pose a
      different risk or no risk. 91.230.121.247 is operating an anonymising VPN, which is likely to be
      proxying traffic from another geographical location. The geographical location of
      91.230.121.247 is in Ukraine, however the geographical location of the user could be anywhere
      in the world.


      IP Fraud Risk API
      {
          "ip":"91.230.121.247",
          "score":"96",
          "risk":"very high"
      }


https://scamalytics.com/ip/91.230.121.247                                                                          1/4
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.247
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 52 of 59

      Click here for details of our free usage tier, free trial, and pricing information.


      Operator
        Hostname

             no-rdns.offshorehost.one

        ASN

             30860 - YURTEH-AS

        ISP Name

             Virtual Systems LLC

        Organization Name

             OWL PROTECT LLC

        Connection type

             n/a


      Location
        Country Name

             Ukraine

        Country Code

             UA

        Region

             n/a

        City

             Kyiv (Shevchenkivs'kyi district)

        Postal Code

             n/a
https://scamalytics.com/ip/91.230.121.247                                                                  2/4
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.247
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 53 of 59



        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             50.4519

        Longitude

             30.4912


      Port Scan
         TCP        80/http

             Filtered

         TCP        443/https

             Filtered

         TCP        8080/http-proxy

             Filtered

         TCP        8090/opsmessaging

             Filtered


      Proxies
        Anonymizing VPN

              Yes

        Tor Exit Node


https://scamalytics.com/ip/91.230.121.247                                                                  3/4
12/14/2020           Case 2:20-cv-01638-DWL 91.230.121.247
                                             Document( 29-1          FiledLLC
                                                           Virtual Systems 12/17/20
                                                                              ) Fraud Risk Page 54 of 59


              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        no-rdns.offshorehost.one


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and
    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                            Execution time: 18ms




https://scamalytics.com/ip/91.230.121.247                                                                     4/4
12/14/2020            Case 2:20-cv-01638-DWL Document       29-1 Firewall
                                             194.5.52.23 ( Security FiledLtd12/17/20
                                                                             ) Fraud Risk Page 55 of 59




    Contact



       194.5.52.23


    194.5.52.23 Fraud Risk

       Very high Risk

       ← Lowest Risk                                                                             Highest Risk →




       0                                          Fraud Score: 93                                          100


       IP address 194.5.52.23 is a very high fraud risk. This IP address is owned by Security Firewall
       Ltd who are themselves a very high risk ISP. Scamalytics see medium levels of traffic from this
       IP address across our global network, almost all of which is fraudulent. We apply a risk score of
       93/100 to 194.5.52.23, meaning that of the web traffic where we have visibility, 93% is
       suspected to be fraudulent. If you see web traffic from this IP address there is potentially a very
       high risk that it is criminals engaged in fraudulent activity. Other types of traffic may pose a
       different risk or no risk. 194.5.52.23 is operating an anonymising VPN, which is likely to be
       proxying traffic from another geographical location. The geographical location of 194.5.52.23 is
       in Taiwan, however the geographical location of the user could be anywhere in the world.


      IP Fraud Risk API
      {
           "ip":"194.5.52.23",
           "score":"93",
           "risk":"very high"
      }


      Click here for details of our free usage tier, free trial, and pricing information.
https://scamalytics.com/ip/194.5.52.23                                                                            1/5
12/14/2020            Case 2:20-cv-01638-DWL Document       29-1 Firewall
                                             194.5.52.23 ( Security FiledLtd12/17/20
                                                                             ) Fraud Risk Page 56 of 59




      Operator
        Hostname

             n/a

        ASN

             0 - Not routed

        ISP Name

             Security Firewall Ltd

        Organization Name

             n/a

        Connection type

             n/a


      Location
        Country Name

             Taiwan

        Country Code

             TW

        Region

             n/a

        City

             Zhulunli

        Postal Code

             n/a


https://scamalytics.com/ip/194.5.52.23                                                                    2/5
12/14/2020            Case 2:20-cv-01638-DWL Document       29-1 Firewall
                                             194.5.52.23 ( Security FiledLtd12/17/20
                                                                             ) Fraud Risk Page 57 of 59

        Metro Code

             n/a

        Area Code

             n/a

        Latitude

             25.0528

        Longitude

             121.5240


      Port Scan
         HTTP        80/http


             Closed

         SSL       443/ssl/http

             Closed


         HTTP-PROXY               8080/http-proxy

             Closed

         OPSMESSAGING                    8090/opsmessaging

             Closed


         TOR-ORPORT                9001/tor-orport

             Closed

         TCP       9030/tcp/udp

             Closed


https://scamalytics.com/ip/194.5.52.23                                                                    3/5
12/14/2020            Case 2:20-cv-01638-DWL Document       29-1 Firewall
                                             194.5.52.23 ( Security FiledLtd12/17/20
                                                                             ) Fraud Risk Page 58 of 59

         SSH        22/ssh

              Closed


      Proxies
        Anonymizing VPN

              Yes

        Tor Exit Node

              No

        Server

              No

        Public Proxy

              No

        Web Proxy

              No

        Search Engine Robot

              No


      Domain Names
        n/a


    IP address data sponsored by IP2Location




    IMPORTANT: Scamalytics Ltd operate a fraud-detection network with visibility into many millions of
    internet users per month. We do not have visibility into the entire internet. The statements on this
    page represent our opinion based on the limited information we have available to us, and

https://scamalytics.com/ip/194.5.52.23                                                                     4/5
12/14/2020            Case 2:20-cv-01638-DWL Document       29-1 Firewall
                                             194.5.52.23 ( Security FiledLtd12/17/20
                                                                             ) Fraud Risk Page 59 of 59

    specifically only cover web connections made by internet users to websites and applications, not
    other connections such as server to server connections.




                                                                                             Execution time: 7ms




https://scamalytics.com/ip/194.5.52.23                                                                        5/5
